     Case 5:13-cv-28160 Document 127 Filed 06/06/19 Page 1 of 3 PageID #: 1056



                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                   AT BECKLEY

JAMES RIVER EQUIPMENT VIRGINIA, LLC,

               Plaintiff,

UNITED STATES OF AMERICA,

               Intervenor Plaintiff,

v.                                                         Civil Action No. 5:13-cv-28160

JUSTICE ENERGY COMPANY, INC.,

               Defendant.

                        JOINT STATUS REPORT OF THE PARTIES

        The parties have reached a proposed agreement regarding a payment plan to pay the civil

contempt sanction involved in this case. A proposed order which embodies that proposed

agreement is being submitted to the Court for approval.

                                            Respectfully submitted,

                                            UNITED STATES OF AMERICA,
                                            Intervenor,

                                            MICHAEL B. STUART
                                            United States Attorney

                                            s/Fred B. Westfall, Jr.
                                            Fred B. Westfall, Jr. (WV State Bar No. 3992)
                                            Jason S. Bailey
                                            Assistant United States Attorneys
                                            Attorneys for United States
                                            P.O. Box 1713
                                            Charleston, WV 25326
                                            Phone: 304-345-2200
                                            Fax: 304-347-5443
                                            E-mail: fred.westfall@usdoj.gov
                                            Counsel for Intervenor United States of
                                            America
Case 5:13-cv-28160 Document 127 Filed 06/06/19 Page 2 of 3 PageID #: 1057




                                 JUSTICE ENERGY COMPANY, INC.,
                                 Defendant,

                                 s/Andrew L. Ellis
                                 Andrew L. Ellis (W.Va. State Bar No. 10618)
                                 John F. Hussell, IV (W.Va. State Bar No. 6610)
                                 John D. Wooton (W.Va. State Bar No. 10512)
                                 Wooton, Davis, Hussell & Ellis, PLLC
                                 P. O. Box 3971
                                 Charleston, WV 25339
                                 Counsel for Defendant Justice Energy
                                 Company, Inc. and Bluestone Resources, Inc.




                                    2
  Case 5:13-cv-28160 Document 127 Filed 06/06/19 Page 3 of 3 PageID #: 1058



                                CERTIFICATE OF SERVICE

       I, Fred B. Westfall, Jr., Assistant United States Attorney for the Southern District of West
Virginia, hereby certify that on June 6, 2019, I electronically filed the foregoing JOINT STATUS
REPORT OF THE PARTIES with the Clerk of the Court using the CM/ECF system which will
send notification to the following CM/ECF participants:

               Andrew L. Ellis
               John F. Hussell, IV
               John D. Wooton
               Wooton, Davis, Hussell & Ellis, PLLC
               P. O. Box 3971
               Charleston, WV 25339
               Counsel for Defendant Justice Energy Company, Inc.



                                                    s/Fred B. Westfall, Jr.
                                                    WV State Bar No. 3992
                                                    Assistant United States Attorney
                                                    P.O. Box 1713, Charleston, WV 25326
                                                    Phone: 304-345-2200
                                                    Fax: 304-347-5443
                                                    E-mail: fred.westfall@usdoj.gov




                                                3
